DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/20 has been entered. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Examiner further notes that the position of the office that the teachings of Wood effectively require a broad position sensor, since Wood teaches that as the actuator extends its locations are known to the system by some means.
Regarding the double patenting response, the Examiner notes that the issued patent appears to still encompass the claims in view of Maalioune.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood (5,267,436) in view of McKay (2004/0068977) in further view of Maalioune (2011/0022345).
Regarding claim 1, Wood discloses a variable area nozzle for a gas turbine engine, comprising: a control unit (item 20), wherein the control unit is a controller including memory, hardware, and software 
Wood fails to explicitly disclose the plurality of actuators fluidly coupled to a common fluid source though this appears to be the norm.
However, McKay clearly teaches a similar system wherein the plurality of actuators fluidly coupled to a common fluid source (see figure 5, actuators 16 coupled to common system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filin3g date of the invention to use a common fluid source amongst the piston/cylinders as taught by McKay to the system of Wood, the motivation being to simplify the system and to use well known technology.
A modified Wood teaches wherein the control unit is configured to provide instructions to at least one of the actuators to compensate for an asymmetric load from the translatable structure (figure 3B, item S14); and at least one position sensor (col. 2, lines 56-69, “rod extension is sensed by the actuator by known techniques” which the Examiner reasonably construes as a position sensor since anything that senses the extent of the actuator would be an extent position sensor) configured to generate a signal indicative of the movement of the translatable structure (col. 2, lines 58-60) wherein the control unit is configured to use information from the at least one position detector to identify the asymmetric load from the translatable device (control system is able to determine the asymmetric load and compensate for it).
A modified Wood fails to explicitly disclose wherein the at least one position sensor is mounted to a shaft of one of the plurality of actuators.  For clarity, the Examiner notes that the actuator of Wood needs some attachment/correspondence to the actuator to determine the positions of the relative 14.1’s to each other.
However, Maalioune teaches a system in the same field of endeavor that shows a direct attachment of a sensor (item 16) to the actuators (item 6) in figure 3 thus mounting to the shaft.
It would have been obvious to one skilled in the art at the filing date of the invention to mount the sensor to the shaft, since it has been held that rearranging the parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  The Examiner notes that it is well understood that to sense a component’s movements, some correspondence must be necessary to that component.  Since Wood is teaching the moving part is the shaft of the actuator, one of ordinary skill in the art would recognize 
Regarding claim 2, Wood further discloses wherein the plurality of actuators each include a piston (item 14.1) movable within a chamber (chamber of item 14).
Regarding claim 3, Wood fails to specifically disclose a system further comprising a valve assembly operable to direct relatively high pressure fluid to one of a first side of the chamber and a second side of the chamber to adjust the position of the piston.
For clarity, the Examiner notes that one of ordinary skill in the art would recognize that piston/cylinder arrangements are always fluid controlled and since Wood teaches some adjustment control then fluid control for that is likely via a valve system to either pull or push the piston.
However, McKay teaches a system further comprising a valve assembly (item 43) operable to direct relatively high pressure fluid to one of a first side of the chamber and a second side of the chamber to adjust the position of the piston (via items 40 or 29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a valve system to control the fluid to the pistons of Wood as taught by McKay, the motivation being this allows fluidic control to the piston/cylinder arrangement. The Examiner is essentially adding the control valve arrangement of figures 5 and 6 which allow for adjustable control to the actuator.
Regarding claim 4, a modified Wood teaches wherein at least one of the plurality of actuators includes an adjustable flow regulator 41 operable to adjust the relative amount of fluid directed to the at least one actuator when the asymmetric load from the translatable structure is detected.
Regarding claim 7, a modified Wood (via claim 4) teaches an adjustable flow regulator item 41 operable to selectively adjust a pressure drop between an inlet port and one of a first side of the chamber 
Regarding claim 8, a modified Wood further teaches wherein the adjustable flow regulator includes a first inlet chamber (inlet to 40) fluidly coupled to the first side of the chamber and a second inlet chamber (inlet to 29) fluidly coupled to the second side of the chamber.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1-4, 7, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,951,717 in view of Maalioune (2011/0022345).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially anticipated by the claim.  The Examiner notes that claim 1 of the ‘717 seems to be substantially encompassing. Furthermore, the difference between the claim 1 of ‘717 to the instant application is readily taught by Maalioune by the same motivation in the rejection of claim 1 above.

Conclusion                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX M VALVIS whose telephone number is (571)272-4233.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEX M. VALVIS

Art Unit 3752



/ALEX M VALVIS/             Primary Examiner, Art Unit 3752